Citation Nr: 0722869	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-37 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, V. J., and A. H.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active duty from July 1983 to February 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied in a 
November 1990 rating decision.  It was held that that there 
was no evidence of psychiatric treatment during service or 
within a year of service discharge and schizophrenia was not 
shown to be related to hypothyroidism.  The veteran was 
notified of this determination, and did not a perfect timely 
appeal to the decision.

2.  Evidence associated with the claims file since the 
November 1990 rating decision regarding schizophrenia is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received to reopen the claim for service connection 
for schizophrenia, is not new and material, and thus, the 
requirements to reopen the veteran's claim have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in March 2004 and March 2005.  Moreover, 
because new and material evidence has not been received, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Also during the pendency of this appeal, Kent v. Nicholson, 
20 Vet. App. 1 (2006) was issued, which established new 
requirements regarding the Veterans Claims Assistance Act of 
2000 (VCAA) notice and claims that had been previously 
denied.  The Board finds that the VCAA notices issued in 
March 2004 and March 2005 adequately explained the 
requirements for reopening a claim of service connection.  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Reopening a claim for service connection for schizophrenia

In November 1990, service connection was denied for 
schizophrenia as there was no evidence of psychiatric 
treatment in service or within a year of service discharge 
and schizophrenia.  Further, schizophrenia was not shown to 
be related to hypothyroidism.  The veteran did not perfect a 
timely appeal to that determination, and it became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108.  Under the regulation, it 
states if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The veteran applied to reopen this claim in April 2003.  In a 
July 2003 rating action, the RO denied the claim.  

Evidence of record at the time of the prior denial in 
November 1990 included the veteran's service medical records.  
There were no reported complaints, findings, or diagnoses 
regarding schizophrenia during service or within a year of 
service discharge.  VA records dated in July 1990 show that 
the veteran was hospitalized with a diagnosis for 
schizophrenia.  He gave a history of an onset of symptoms 
approximately 1 month earlier.  The RO determined that that 
there was no evidence of psychiatric treatment during service 
or within a year of service discharge and schizophrenia was 
not shown to be related to hypothyroidism.  

It must first be determined whether or not new and material 
evidence has been submitted such that the claim may now be 
reopened.  38 U.S.C.A. §§ 5108, 7105.  

Pertinent evidence associated with the claims file since the 
RO's November 1990 decision includes the testimony of the 
veteran, V. J. and A. H., written statements of the veteran, 
as well as reports of VA and private treatment records.  

The veteran's written statements and testimony regarding his 
disorders does not add anything to his earlier statements.  
They are in essence cumulative and redundant.  The testimony 
of V. J. and A. H. regarding their observations of the 
veteran both before and after service discharge are new; 
however, it is not shown that either has medical expertise.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The more recent medical records were not part of the record 
at the time of the November 1990 decision.  While these 
records show that the veteran continues treatment for 
schizophrenia, these records do not contain any medical 
diagnosis or opinion of a nexus between the claimed disorder 
and his military service.  Such evidence is not new and 
material evidence upon which the claim may be reopened.  Cox 
v. Brown, 5 Vet. App. 95 (1993).  Because there is no 
reasonable possibility that the new evidence will raise a 
reasonable possibility of substantiating the claim, it is not 
"new and material" within the meaning of 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence has not been received to warrant 
reopening the claim of service connection for schizophrenia, 
and the appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


